Walker, J.
The evidence in this case on which the jury found that a vendor’s lien existed was very slight, but we are not prepared to say that it was not more than sufficient to raise a bare conjecture. Some evidence was necessary to rebut the recital in .the deed acknowledging the payment of the purchase money. (See Halderman v. Chambers, 19 Texas R., 43; Williams v. Talbot, 27 Texas, 168.)
But we are not prepared to say that the testimony of M. Weir and George was not sufficient to satisfy the jury that the purchase money was not paid, nor that the note sued on was not given in consideration of the land.
It is true the deed was made in 1860, and the note was not given until the twenty-seventh of May, 1862, but the evidence to some extent explains this discrepancy, and we think the verdict of the jury ought not to be disturbed.
There is no assignment of errors in' the record, nor do we find any on which the judgment should be reversed, and it is therefore affirmed.
Affirmed.